



Exhibit 10.1
[Letterhead of U.S. Department of Justice – United States Attorney, Western
District of Virginia]
RESTITUTION AND REMEDIATION AGREEMENT
The United States of America, represented by the United States Attorney for the
Western District of Virginia ("the United States" or "the Government") and
SunTrust Mortgage, Inc., by its undersigned President and Chief Executive
Officer, pursuant to authority vested in him by the Board of Directors of
SunTrust Banks, Inc., the parent company of SunTrust Mortgage ("SunTrust"),
enter into the following Restitution and Remediation Agreement (the
"Agreement"):
Background
1.
The United States Attorney's Office for the Western District of Virginia, the
Office of the Special Inspector General for the Troubled Asset Relief Program
("SIGTARP"), and the Office of the Inspector General for the Federal Housing
Finance Agency ("FHFA") have conducted an investigation into the default and
loss mitigation functions of SunTrust, including particularly its administration
of the Home Affordable Modification Program ("HAMP"). A summary and findings of
the investigation are contained within the Statement of Facts, attached hereto
and incorporated by reference herein as Appendix A.

2.
Sun Trust accepts and acknowledges responsibility for its conduct and the
conduct of its employees, as well as Sun Trust's failure to fulfill certain of
its contractual obligations with government-sponsored enterprises, all as
described in the Statement of Facts. SunTrust agrees that the statements
contained within the Statement of Facts are true and accurate to the best of its
knowledge and belief.

3.
SunTrust agrees that it will not, through any of its parent companies,
subsidiaries, affiliates, attorneys, board of directors, agents, officers, or
employees, make any statement contradicting any statement contained in the
Statement of Facts. Any such contradictory statement shall constitute a breach
of this Agreement as governed by paragraphs 26 through 30 of this Agreement.
This paragraph is not intended to apply to any statement made by an individual
in the course of any criminal, civil, or regulatory case initiated by the
government or a private party against such individual. In addition, consistent
with SunTrust's obligation not to contradict any statement contained in the
Statement of Facts, SunTrust may take good faith positions in litigation
involving any private party.

Victim Compensation and Restitution Plan
4.
SunTrust agrees to provide restitution to the borrower-victims of the conduct
described in the Statement of Facts pursuant to the Victim Compensation and
Restitution Plan attached hereto and incorporated by reference herein as
Appendix B.

5.
The Victim Compensation and Restitution Plan shall be implemented through a
Restitution Fund established by SunTrust in the amount of $179,000,000 and
administered by a Claims Administrator as detailed in Appendix B.

6.
The Restitution Fund shall be created and funded in full by SunTrust no later
than 10 days after the execution of this Agreement. Payments shall be
distributed from the Restitution Fund in accordance with the process detailed in
Appendix B. Sun Trust forever releases any and all rights, claims, or actions
against the monies in the Restitution Fund and waives any and all rights to
contest claims submitted or funds paid against the Restitution Fund.

7.
Any monies remaining in the Restitution Fund at the conclusion of the
administration of the Victim Compensation and Restitution Plan shall be
deposited into the Indemnification Fund as described in paragraph 19.


1



--------------------------------------------------------------------------------



8.
SunTrust shall pledge an additional $95,000,000 in the event additional monies
beyond the seed money for the Restitution Fund described in paragraph 5 are
needed to fully execute the Victim Compensation and Restitution Plan. Any
portion of these additional funds not needed to provide compensation under the
Victim Compensation and Restitution Plan shall remain the property of SunTrust.

9.
After the passage of 12 months from the date of execution of this Agreement,
SunTrust may petition the United States Attorney for the Western District of
Virginia to release some or all of SunTrust's obligations under paragraph 8. The
decision whether to release SunTrust from any or all of its obligations under
paragraph 8 rests in the sole discretion of the United States Attorney for the
Western District of Virginia. SunTrust may make an additional petition every 6
months thereafter, or sooner in the event a significant and material event
occurs in the administration of the Restitution Plan.

Restitution to Fannie Mae and Freddie Mac
10.
SunTrust agrees to pay partial restitution to the Federal National Mortgage
Association ("Fannie Mae") and the Federal Home Loan Mortgage Corporation
("Freddie Mac") in the amount of$10,000,000. SunTrust agrees to wire the
$10,000,000 to the accounts specified, and at a time directed, by the
Government. The Government will provide wiring instructions to accomplish this
payment.

Corporate Remedial Measures Plan
11.
Sun Trust agrees to implement the corporate remedial measures detailed in the
Corporate Remedial Measures Plan attached hereto and incorporated by reference
herein as Appendix C. The Corporate Remedial Measures Plan details corporate
policy, procedure, and organizational changes SunTrust is required to implement
to prevent similar conduct from occurring in the future.

Housing Counseling Grant Fund
12.
SunTrust agrees to provide an additional $20,000,000 to a Housing Counseling
Grant Fund ("Grant Fund"). SunTrust agrees to wire the $20,000,000 at a time
directed by the Government and the Government will provide wiring instructions
to accomplish this payment.

13.
The Grant Fund will be administered by an entity chosen by the Government in
consultation with SunTrust. The purpose of the Grant Fund is to provide funding
to housing counseling organizations that provide guidance to homeowners,
prospective homeowners, and tenants with respect to buying a home, renting,
default, foreclosure avoidance, credit issues, reverse mortgages, and other
financial matters. Only tax exempt, non-profit organizations with a valid 26
U.S.C. § SOI(c) certificate may receive grants from the Grant Fund. So long as
consistent with the terms of this paragraph, the Grant Fund administrator shall
have complete discretion over the awarding of any grants from the Fund and may,
but is not required to, narrow the scope of eligible recipients to those
entities already in the administrator's network. The Grant Fund administrator
may pay its reasonable administrative and programmatic expenses incurred in the
administration of the Grant Fund out of the Grant Fund.

14.
The Grant Fund administrator will periodically report to the Government and
SunTrust on the grants made from the Grant Fund.

Forfeiture
15.
The United States has determined that it could institute a criminal and/or civil
forfeiture action, pursuant to Title 18, United States Code, Section 981 and/or
982, against certain funds, constituting at least $16,000,000 derived from the
activities described in the Statement of Facts.


2



--------------------------------------------------------------------------------



16.
SunTrust agrees to pay $16,000,000 to the United States Treasury within 10 days
of the execution of this Agreement. The United States will timely provide
SunTrust with wiring instructions to accomplish this payment.

17.
SunTrust takes no position as to the disposition of the $16,000,000 after
payment, waives any statutory or procedural notice requirements with respect to
the United States' disposition of the funds, and releases all claims it may have
to the funds, including the right to challenge the forfeiture. SunTrust further
agrees to sign any additional documents necessary to complete the forfeiture of
the funds, including but not limited to a Consent to Forfeiture to be filed in
the United States District Court for the Western District of Virginia.

18.
The $16,000,000 amount is final and shall not be refunded should the United
States later determine that SunTrust breached this Agreement and commence a
prosecution against SunTrust pursuant to paragraph 28.

Indemnification Fund
19.
Any monies remaining in the Restitution Fund at the conclusion of the
administration of the Victim Compensation and Restitution Plan shall be made
available to the investors, other than SunTrust, who own the loans that are the
subject of this investigation to the extent any investors request reimbursement
of the investors' litigation expenses, if any, arising out of SunTrust's conduct
as described in the Statement of Facts. Any monies remaining in the Restitution
Fund, at the sooner of three years from the date of this Agreement or the
conclusion of the administration of the Victim Compensation and Restitution
Plan, that are not used for such reimbursement of litigation expenses will be
forfeited to the United States Treasury within 10 days of Sun Trust' s
determination that those monies are not needed for reimbursement of such
litigation expenses, pursuant to the same rights, obligations, and procedures
described in paragraphs 15-18.

Cooperation
20.
Sun Trust agrees to cooperate with the United States, the Claims Administrator,
and, as directed by the United States, with any other government department or
agency regarding the matters related to this Agreement during the term of this
Agreement.

21.
SunTrust agrees that with respect to this Agreement, Sun Trust's cooperation
shall include, but is not limited to, cooperating with all aspects of the
restitution and remediation processes, such as:

a.
Truthfully disclosing information within SunTrust's possession, custody, or
control with respect to the activities of SunTrust, its affiliates and its
present and former officers, agents, and employees concerning the subject
matters described in the Statement of Facts. This obligation of truthful
disclosure includes an obligation to provide the United States and the Claims
Administrator reasonable access to SunTrust's documents and employees and
reasonable access to SunTrust facilities for that purpose.

b.
Assembling, organizing and providing on request from the United States or the
Claims Administrator, documents, records, or other tangible evidence in
SunTrust's possession, custody, or control in such format as the United States
or the Claims Administrator reasonably requests.

c.
Using its reasonable best efforts to make available its present or former
officers, directors, and employees to provide information and/or testimony as
requested by the United States, including sworn testimony, as well as interviews
with federal authorities. Cooperation under this paragraph will include
identification of witnesses who, to SunTrust's knowledge, may have relevant
information regarding conduct and activities described in the Statement of
Facts.

d.
Providing testimony and other information deemed necessary by the United States
or a court to identify or establish the original location, authenticity, or
other evidentiary foundation necessary to admit into evidence documents or other
exhibits in any legal proceeding as requested by the United States.


3



--------------------------------------------------------------------------------



e.
This obligation shall not include production of materials covered by the
attorney-client privilege or the work-product doctrine.

Biannual Reports to the Government
22.
SunTrust agrees that every six months following execution of this Agreement, and
continuing for three years, SunTrust shall furnish the Government a report
detailing the efforts it has taken to comply with this Agreement, as well as the
certification required by Appendix C.

Non-Prosecution
23.
In consideration of SunTrust entering into this Agreement, the remedial actions
taken to date, and its willingness to: (a) accept and acknowledge responsibility
for its conduct as detailed in the Statement of Facts; (b) continue its
cooperation with the United States; (c) demonstrate its future good conduct and
full compliance with the Victim Compensation and Restitution Plan (Appendix B);
(d) implement the Corporate Remedial Measures Plan (Appendix C); (e) settle any
and all claims held by the United States, its agencies, and its representatives
against the proceeds referred to in paragraphs 15-19 above, the United States
agrees not to prosecute SunTrust for crimes related to the conduct described in
the Statement of Facts, including, but not limited to, any alleged violations of
Title 18, United States Code, Sections 1001, 1341, and 1343.

24.
Except in the event oaf breach of this Agreement, the parties agree that all
criminal investigations arising from the facts contained in, connected to, or
involving the activities described in the Statement of Facts that have been, or
could have been, conducted by the United States prior to the date of this
Agreement, shall not be pursued further as to SunTrust or any of its parents,
affiliates, successors, or related companies, and that the United States will
not bring any charges against Sun Trust or any of its parents, affiliates,
successors, or related companies, relating to these matters. The United States
reserves the right to pursue criminal actions against culpable individuals for
the conduct described in the Statement of Facts, including current and former
officers, employees, and agents of SunTrust.

25.
The United States agrees to conduct a review of SunTrust's progress in
implementing the terms of this Agreement after the passage of thirty-six (36)
months from the date the United States signs this Agreement. If, in the sole
reasonable discretion of the United States, the United States concludes from its
review that Sun Trust is in full compliance with all of its obligations under
this Agreement, the United States shall terminate this Agreement and its terms
will have no further force or effect. The termination of this Agreement will not
impact the terms of paragraphs 23 and 24, which will remain in force.

Breach of Agreement
26.
SunTrust agrees that a willful and knowing failure to abide by or fully perform
any of the material terms, promises, or agreements set forth in this Agreement
shall constitute a breach of this Agreement.

27.
Should the United States determine that SunTrust has committed such breach of
any provision of this Agreement, the United States shall provide written notice
to SunTrust of the alleged breach and provide Sun Trust with 30 days in which to
make a presentation to the United States Attorney to demonstrate that no breach
has occurred or, to the extent applicable, that the breach was not knowing,
willful, or material or has otherwise been cured. The parties hereto expressly
understand and agree that should SunTrust fail to make a presentation to the
United States Attorney within such time period, it shall be presumed that
SunTrust is in breach of this Agreement.

28.
If the United States makes a final determination that SunTrust has breached this
Agreement, as defined in paragraphs 26 and 27, the United States may elect from
the following remedies depending on the nature and seriousness of the breach:


4



--------------------------------------------------------------------------------



Remedy 1: The United States may give SunTrust a specific, reasonable time period
in which to remedy the breach. If the United States determines that SunTrust has
failed to remedy the breach during the time specified, the United States may
elect Remedy 2 or Remedy 3 below.
Remedy 2: The United States may assess an additional monetary penalty of not
more than $10,000,000 for each breach of the Agreement. The amount of the
additional monetary penalty shall be determined by the United States Attorney
based upon the nature and seriousness of the breach. SunTrust may appeal the
United States' determination that SunTrust breached this Agreement and the
amount of the additional monetary penalty imposed to a retired federal judge
selected by the United States sitting as an independent Special Master ("Special
Master"). Review by the Special Master shall be de novo and the United States
shall bear the burden of proof to establish any factual issues by a
preponderance of the evidence. SunTrust agrees to pay for all costs associated
with Remedy 2, including the costs of retaining the services of the Special
Master. All findings of the Special Master shall be final and binding on
SunTrust and the United States. Sun Trust agrees to pay any additional monetary
penalty imposed within thirty (30) calendar days of the Special Master's
decision on the matter. SunTrust's failure to make a timely payment will
constitute a separate material breach of this Agreement. Payment of any
additional monetary penalty shall not relieve SunTrust of performing all of its
obligations under this Agreement.
Remedy 3: The United States may prosecute SunTrust for any federal criminal
violation of which the Government has knowledge, including prosecution for the
specific conduct described in the Statement of Facts. In such event, SunTrust
hereby stipulates that the Statement of Facts contained in Appendix A shall be
deemed admissible into evidence. Sun Trust also agrees that it is precluded from
offering any evidence or arguments that the statements contained in the
Statement of Facts are untrue. SunTrust agrees that all statements made by or on
behalf of Sun Trust, including testimony given by any current or former employee
before the grand jury, or elsewhere, shall be admissible into evidence when
offered by the United States in any and all criminal proceedings brought by the
United States against SunTrust. SunTrust further agrees that it shall not assert
any claim under the United States Constitution, Rule 410 of the Federal Rules of
Evidence, or any other rule, that statements made by or on behalf of Sun Trust
prior to or subsequent to this Agreement, or any leads derived therefrom, should
be inadmissible and suppressed. SunTrust also agrees to waive any right to be
indicted by a grand jury and stipulates that the United States may proceed by
Information.
29.
SunTrust agrees to waive any right it may have to a determination by a Court
with respect to whether it breached this Agreement.

30.
Although SunTrust disputes that the conduct described in the Statement of Facts
violated any federal criminal laws, SunTrust hereby expressly agrees that any
violations of any federal law, including but not limited to the federal mail and
wire fraud laws pursuant to Title 18, United States Code, Section 1341 and 1343,
that were not time-barred by any statutes of limitations as of the date of this
Agreement, may, in the sole reasonable discretion of the United States, be
charged against SunTrust within twelve (12) months of any breach of this
Agreement, notwithstanding the expiration of any applicable statute of
limitations. SunTrust agrees to waive and does hereby expressly waive any and
all rights to a speedy trial pursuant to the Sixth Amendment of the United
States Constitution, Title 18, United States Code, Section 3161, Federal Rule of
Criminal Procedure 48(b), and any applicable Local Rules of the United States
District Court for the Western District of Virginia, Roanoke Division for the
period that this Agreement is in effect.

Sale of Business Operations
31.
Sun Trust agrees that, if Sun Trust' s business operations, including SunTrust
Mortgage, are sold in whole or in part to a party or parties unaffiliated with
Sun Trust as of the date hereof, whether by sale of stock, merger,
consolidation, sale of a significant portion of its assets, transfer of
servicing rights, or other form of business combination, or otherwise undergoes
a direct or indirect change of control within the term of this Agreement,
SunTrust shall include in any contract for sale or merger a provision that binds
the purchaser/successor to all of the obligations of this Agreement.

Public Disclosure of the Agreement

5



--------------------------------------------------------------------------------



32.
SunTrust agrees and acknowledges that this Agreement, its appendices, and the
reports required by this Agreement may be made publicly available without
limitation.

Entire Agreement
33.
This Agreement sets forth all the terms of the Restitution and Remediation
Agreement between SunTrust and the United States. No promises, agreements, or
conditions shall be entered into and/or are binding upon SunTrust or the United
States unless expressly set forth in writing, signed by the United States
Attorney for the Western District of Virginia, SunTrust's attorneys, and a duly
authorized representative of SunTrust. Unless explicitly incorporated into the
terms of this Agreement, this Agreement supersedes any prior promises,
agreements, or conditions between SunTrust and the United States.

Miscellaneous
34.
The Parties acknowledge that this Agreement is made without any trial or
judicial adjudication and is not a final order of any court.

35.
Nothing in this Agreement in any way alters the terms of any settlement or other
agreement SunTrust may have with any governmental or regulatory authority, or
the obligations of any of the parties thereto.

36.
This Agreement may be executed in counterparts, each of which constitutes an
original and all of which constitute one and the same Agreement.

37.
This Agreement is effective on the date of signature of the last signatory to
the Agreement. Facsimiles of signatures and signatures provided by portable
document format ("PDF") shall constitute acceptable, binding signatures for
purposes of this Agreement.


6



--------------------------------------------------------------------------------



ON BEHALF OF THE UNITED STATES


United States Attorney’s Office
Western District of Virginia






/s/ Timothy Heaphy                            7/2/14        
Timothy Heaphy                                Date
United States Attorney




/s/ Steven J. Pfleger                            7/2/14        
Steven J. Pfleger                                Date
Chief of the Criminal Division




/s/ Laura Day Rottenborn                            7/2/14        
Laura Day Rottenborn                            Date
Assistant United States Attorney





7



--------------------------------------------------------------------------------



ON BEHALF OF SUNTRUST


/s/ Jerome T. Lienhard, II                                7/3/14        
Jerome T. Lienhard, II,                                Date
President and CEO
SunTrust Mortgage, Inc.




REVIEWED AND APPROVED


/s/ Richard Cullen, Esquire                            7/3/14        
Richard Cullen, Esquire                                Date
McGuire Woods LLP
Attorney for SunTrust




/s/ Jon Adams, Esquire                                7/3/14        
Jon Adams, Esquire                                Date
McGuire Woods LLP
Attorney for SunTrust




/s/ Alex Brackett, Esquire                                7/3/14        
Alex Brackett, Esquire                                Date
McGuire Woods LLP
Attorney for SunTrust



8



--------------------------------------------------------------------------------



Appendix A
Statement of Facts


Executive Summary.


The United States Attorney’s Office for the Western District of Virginia, the
Office of the Special Inspector General for the Troubled Asset Relief Program
(“SIGTARP”), and the Office of the Inspector General for the Federal Housing
Finance Agency (“FHFA”), investigated SunTrust in connection with complaints
that it misled homeowners who sought mortgage relief from SunTrust through the
Home Affordable Modification Program (“HAMP”). Specifically, the complaints
alleged that SunTrust made misrepresentations and omissions regarding how long
SunTrust would take to make a decision on whether borrowers qualified for HAMP,
the duration of the HAMP “trial period,” and how borrowers would be treated
while on a trial period.
The government’s investigation confirmed, and SunTrust agrees, that there were
numerous deficiencies in SunTrust’s administration of the HAMP program from
March 2009 through at least December 2010. Among other things, statements made
by SunTrust to its customers were not accurate, and thousands of homeowners who
applied for a HAMP modification with SunTrust suffered harms that included
damage to their credit scores, excessive capitalized interest, and the
deprivation of the borrower’s ability to make an informed choice about how to
save or dispose of his or her home.
SunTrust.
SunTrust Mortgage is the mortgage banking arm of SunTrust Banks, Inc. SunTrust
Mortgage originates about $30 billion in mortgage loans and has a servicing
portfolio valued at almost $140 billion. SunTrust Mortgage services loans owned
both by private-sector financial institutions as well as government-sponsored
enterprises (“GSEs”). In 2009 when HAMP was announced, approximately 73% of the
roughly 950,000 loans serviced by SunTrust Mortgage were owned by
government-sponsored enterprises.
The Home Affordable Modification Program.
In 2008, America entered a deep recession and housing crisis that significantly
impacted many financial institutions. In response, Congress enacted the Troubled
Asset Relief Program (“TARP”) as part of the Emergency Economic Stabilization
Act of 2008, which was designed to restore liquidity and stability to the
financial industry. In effect, the government supplied the banks with capital to
weather the recession by investing in those financial institutions in exchange
for preferred shares of the institution’s stock. In 2008, SunTrust applied for
and received $4.85 billion from the U.S. Treasury under TARP. SunTrust repaid
the TARP funds on March 31, 2011.
Financial institutions were not the only group in need of aid; homeowners needed
help, too. Some TARP programs were thus designed to provide assistance to
homeowners who were having difficulty paying their mortgages. In February 2009,
the Secretary of the Treasury and the Director of the Federal Housing Finance
Agency announced the Making Home Affordable Program, part of the Financial
Stability Act. One subcomponent of that program is HAMP, which was launched
shortly thereafter on March 4, 2009.
HAMP remains an active program today. The objective of HAMP is to help Americans
keep their homes. HAMP allows qualified borrowers to have their residential
mortgage loans modified by reducing their monthly mortgage payments to 31% of
their monthly gross income.
HAMP is administered differently depending on whether the loan is owned by a
private financial institution or a GSE. The Treasury Department runs HAMP using
TARP funding for all privately-owned loans (referred to herein as “Treasury
HAMP”), while the GSEs offer a parallel HAMP program for GSE-owned loans (“GSE
HAMP”).
The U.S. Government encourages, but does not require, mortgage servicers to
participate in Treasury HAMP, and SunTrust has elected not to participate.
Financial institutions who service loans owned by the GSEs, however, are
required to participate in GSE HAMP. SunTrust thus offered, and continues to
offer, HAMP modifications for the eligible population of its approximately
700,000 GSE loans. SunTrust is required to electronically report on its
compliance with GSE HAMP to the Treasury Department through a government
reporting system known as IR2.

9



--------------------------------------------------------------------------------



HAMP Rules And Guidelines.
HAMP enumerates certain general eligibility criteria that a borrower must meet
to qualify for a HAMP loan modification, and the GSEs have published specific
guidelines as to how HAMP is to be administered with respect to their loans.
Only qualified borrowers may receive a HAMP modification. To qualify, the
borrower must submit a HAMP application and all required documentation to the
mortgage servicer. The servicer must then review the paperwork to determine if
the borrower satisfies the prescribed income-to-housing debt ratio and other
requirements. If so, the borrower must complete a trial period. The servicer
will provide the borrower with an estimated modified mortgage payment and ask
the borrower to sign a “trial period plan.” The trial period is supposed to last
for a specified duration, either three or four months depending on the type of
loan and whether the borrower is current or delinquent on his or her mortgage.
If a qualified borrower makes his modified mortgage payment for each of the
trial period months, the servicer must make the modification permanent.
Under GSE guidelines, until June 2010, servicers had two options for determining
if a borrower qualified under HAMP: the verified-income or the stated-income
approach. Under the verified-income approach, a borrower provided the required
documentation to the servicer and the servicer determined if the borrower
qualified before the borrower received a trial period plan. If the qualified
borrower made the required modified payments under the trial period plan, the
borrower’s loan was then permanently modified.
Under the stated-income approach, a servicer could offer a trial period plan to
a borrower if the servicer anticipated that the borrower would qualify based on
certain verbal information provided by the borrower to the servicer. Under this
approach, the servicer would then confirm whether the borrower qualified by
receiving from the borrower and reviewing all necessary documentation during the
trial period. HAMP required that the servicer make an eligibility determination
prior to the completion of the three- or four-month trial period. Starting in
November 2009, HAMP required that the servicer make this determination during
the first month of the trial period. Just as with the verified-income approach,
upon successful completion of the trial period, a qualified borrower would
receive a permanent modification.
The HAMP guidelines also provide requirements for how the servicers are to
administer HAMP and provide certain protections for borrowers on trial plans,
including how borrowers are reported to credit bureaus, how their trial payments
will be credited to their original loan balances, and how any arrearages
accumulated during the trial period should be handled. The guidelines also
provide specific instructions on how the servicer must communicate with
borrowers about their applications, the qualifying process, and the trial
period. As a general matter, the servicer must provide borrowers with clear and
understandable written information about the material terms, costs, and risks of
the modified mortgage loan in a timely manner to enable borrowers to make
informed decisions.
SunTrust’s Administration Of HAMP.
SunTrust runs the day-to-day operations of its HAMP program through the Loss
Mitigation Division of its Default Department. In 2009 and 2010, Loss Mitigation
administered HAMP through three primary personnel functions: (1) call team
members who answered the phones when homeowners called to apply or had questions
about HAMP; (2) negotiators who actually worked the homeowners’ files to
determine if the homeowners qualified, sent the homeowners the requisite
paperwork, and communicated the ultimate decision to the homeowners; and (3)
fulfillment, who processed the homeowners’ trial payments, informed the
negotiators when the homeowner made the last of the required trial period
payments, and managed the suspense accounts.
Implementation Of Verified-Income Approach In April 2009.
SunTrust initially implemented HAMP for its GSE portfolio in April 2009 using
the verified-income approach. Starting in August 2009, the U.S. Department of
Treasury’s Office of Financial Stability began publicly publishing the number of
HAMP modifications processed by all servicers through a monthly “Making Home
Affordable Program Servicer Report.” As of July 2009, SunTrust had approximately
5,500 borrowers who had applied for HAMP but who were waiting for SunTrust to
decide if they qualified; SunTrust had placed 1,800 borrowers into a trial
period plan; and SunTrust had not awarded any permanent HAMP modifications.

10



--------------------------------------------------------------------------------



SunTrust Switched From Verified Income To Stated Income.
SunTrust wanted to increase the number of borrowers applying for HAMP so that it
would not be criticized for the small number of borrowers it had in the HAMP
program compared to other servicers. SunTrust thus started offering
stated-income modifications in addition to verified ones. SunTrust also began
sending mass solicitations to borrowers inviting them to apply for HAMP and
offering trial modifications based on stated income. SunTrust mailed these
solicitations to tens of thousands of borrowers between 2009 and 2010.
These mass solicitations consisted of a standard cover letter and several
attachments, as well as a trial period plan agreement (collectively “the HAMP
Package”). The trial period plan gave the borrower an estimated modified
mortgage payment and a three- or four-month trial plan schedule with due dates
for making the new mortgage payments. The HAMP Packages touted why SunTrust
customers should apply for HAMP and encouraged them to do so as quickly as
possible.
SunTrust’s Representations To Its Customers.
In the HAMP Packages, SunTrust made, among others, the following representations
to its customers on how the program would work (the “Statements”)1:
1. Processing Time: SunTrust would review the borrower’s HAMP application within
20 days of receipt.
For example, SunTrust stated in the “Frequently Asked Questions”:
“Q: How long will it take to process my modification request and determine if I
qualify for the program?
[Answer] It may take up to 20 days for us to receive and review your documents.
We will process your modification request as quickly as possible.”
2. Trial Duration: Borrowers would be put on trial periods lasting only three
(or in certain cases four) months.
For example, in the trial period plan that came in the HAMP Package, SunTrust
gave the borrower a chart with due dates and payment amounts for a three- (or in
some cases four) month trial period.
Following the chart, the “Trial Period” was defined as “commencing on the Trial
Period Effective Date and ending the earlier of: (i) the first day of the month
following the month in which the last Trial Period Payment is due (the
“Modification Effective Date”) or (ii) termination of this Plan . . .”
3. Time It Would Take To Confirm Qualification And How SunTrust Would Handle
Borrower’s Trial Payments If Rejected From HAMP: Borrowers would be notified
during the first month of the trial period if they qualified for HAMP. If they
did not qualify, their trial payment would be posted to their original loan.
1 These representations did not appear in every HAMP Package, nor were all HAMP
Packages sent via a mass solicitation. The HAMP Packages changed over time and
varied depending on whether the borrower was applying for a stated-income or
verified-income modification.


For example, SunTrust stated in the “Frequently Asked Questions”:
“Q: What do you do with my first trial period payment if I do not qualify for
the program?
[Answer] Your first trial payment will be applied to your existing
loan in accordance with the terms of your loan documents.”
4. Requirements For Permanent Modification For A Verified-Income Trial
Modification: If a borrower qualified for HAMP and made all three trial
payments, he would receive a HAMP modification.

11



--------------------------------------------------------------------------------



Specifically, SunTrust stated in the cover letter in those verified-income HAMP
Packages:
“Congratulations! You are approved to enter into a trial period plan under the
Home Affordable Modification Program…After all trial period payments are timely
made and you have submitted all the required documents, your mortgage would then
be permanently modified.”
5. Borrowers Who Do Not Qualify For HAMP: If a borrower was denied a HAMP
modification, SunTrust would work with the borrower on alternative options for
saving his home.
For example, SunTrust stated in the “Frequently Asked Questions”:
“If you don’t qualify for the program, we will help you evaluate other options
to help you keep your home or ease your transition to a new house.”
6. Credit Reporting: Borrowers who were current at the time of application and
made their trial payments on time would be reported to the credit bureaus as
current during the trial period.
For example, SunTrust stated in the “Important Program Information”:
“If your loan is current when the trial period begins and you make each month’s
payment on time during the trial period, we will report your loan as current
during the trial period. . . . [A]fter your loan is modified, we will only
report the loan as delinquent if the modified payment is not received in a
timely manner.”


SunTrust Under-Resourced and Under-Funded Its HAMP Program.
SunTrust did not have adequate personnel, infrastructure, and technological
resources in place to process the paperwork, render decisions, and communicate
with and about borrowers as represented in 2009 and 2010.
Upon sending the large-scale solicitations in August 2009, SunTrust received
upwards of 100,000 calls per month from borrowers interested in a loan
modification, but SunTrust did not hire an adequate number of call center
employees to answer the phones. To help address the call volume, SunTrust
instead required its loan modification negotiators – those employees who were
supposed to review and decide borrowers’ HAMP applications – to spend the vast
majority of their time answering phones rather than working on applications.
When managers requested that SunTrust hire additional call center employees
and/or negotiators, or otherwise provide alternative solutions, those requests
were not sufficiently fulfilled.
The staff that did exist was not sufficiently trained. For example, in 2009 and
2010, the SunTrust negotiators that worked on HAMP applications received no
formal training on how to comply with the HAMP guidelines or appropriately
communicate with the borrowers regarding the HAMP process.
Moreover, SunTrust had no effective document management system in place to
process and retain the borrowers’ applications and supporting documentation.
When the HAMP applications poured in, SunTrust put them in stacks on the floor
without organization. At one point, the stacks of unopened and unprocessed HAMP
applications were so voluminous that their weight buckled the floor. Without a
system to process, organize, and retain applications, borrowers’ paperwork was
routinely difficult to locate or was lost and had to be resubmitted – often
multiple times – causing further delays.
All of these deficiencies resulted in a significant backlog of borrowers who
were waiting on a decision from SunTrust as to whether they qualified for HAMP.
Because SunTrust’s HAMP program was under-resourced and under-funded, the
backlog grew only deeper. Month after month, SunTrust had a backlog of tens of
thousands of borrowers waiting to apply for HAMP, waiting for SunTrust to send a
trial period agreement, or waiting to hear whether they qualified for their
much-needed mortgage relief. For example, SunTrust understood that its
negotiators should have no more than 250 loan modification applications in each
of their queues, but in the spring of 2010, some SunTrust negotiators had
upwards of 3,000 files in each of their queues.

12



--------------------------------------------------------------------------------



SunTrust’s Statements To Its Customers Were False.
SunTrust sent its first wave of HAMP Packages in 2009. Despite the sizeable
backlog of HAMP applicants that immediately formed and widespread corporate
knowledge that borrowers were on extended HAMP trials, SunTrust continued to
send the HAMP Packages throughout 2010. These mass solicitations resulted in
exactly what SunTrust wanted: many more borrowers were put on HAMP trials and
SunTrust no longer appeared deficient compared to its peers. But while SunTrust
got borrowers in the door, it did not get them through the HAMP application
process in the manner stated in the HAMP Packages.
Far from reviewing applications within 20 days and rendering a decision within
the three- or four-month trial period that was stated in the HAMP Packages,
SunTrust failed to give most borrowers a decision for months, without any
explanation or update. As a result, customers who applied for HAMP were in limbo
– stuck on extended trial periods that often lasted close to a year, and, in
worst case scenarios, some borrowers were on extended trial periods for two
years or more.
SunTrust’s deficiencies in administering HAMP went beyond extended trial
periods. With inadequate staffing, training, and processes in place, SunTrust
failed to fulfill several other Statements it made in the HAMP Packages.
SunTrust misreported current borrowers as delinquent to the credit bureaus. It
also mishandled borrowers’ trial period payments, leaving the payments in
custodial suspense accounts instead of posting them to the mortgage loan, thus
making the borrower appear more delinquent than the borrower actually was.
SunTrust also improperly made collection demands on, and in some cases commenced
foreclosure proceedings against, borrowers who were on extended HAMP trials.
SunTrust mass denied other borrowers from HAMP without reviewing their
applications. In yet other cases, SunTrust gave some borrowers who should have
received a HAMP modification an alternative modification that was less favorable
to the borrower. SunTrust also provided false and inaccurate information
regarding some of its HAMP denials to the Treasury Department through the IR2
reporting system.
Borrowers Were Harmed.
In total, more than 26,000 borrowers started HAMP trials with SunTrust. As a
result of the way SunTrust administered the HAMP program, many of those
borrowers were harmed. The stress of the HAMP application process was acute and
damaging for many borrowers. In addition to that emotional toll, many borrowers
also suffered, among others, the following financial harms:
Extended Trial Periods Resulted In Loss Of Other Options For Disposing Of Or
Saving
The Borrower’s Home.
Borrowers were regularly on trial periods for close to, if not more than, a
year. When borrowers agreed to enter a trial period plan, they forewent other
potential options for saving or disposing of their home. For example, a borrower
may have chosen to rent or sell his home at the current market value or pursue
an alternative loss mitigation option, but instead applied for HAMP assuming he
would learn if he did not qualify within a few months, in which case he could
quickly pursue an alternative.
When the trial periods lasted beyond the stated three- or four-month periods,
however, alternative options evaporated. In many parts of the country, home
values plummeted over the course of 2009 and 2010. Renting or selling one’s home
was often no longer an alternative, or at best, resulted in a lower sale price
or rental income. Other loss mitigation options also disappeared. Because the
borrower’s trial payment was almost always less than a full contractual payment
under the borrower’s original mortgage, by participating in a trial period plan,
a borrower was immediately delinquent under the terms of his original mortgage.
The longer a borrower was in a trial period, the more the borrower became
delinquent on his original mortgage. It thus became increasingly difficult for
borrowers who were ultimately rejected from HAMP to qualify for alternative loan
modifications as the arrearage grew larger. The practical result was that many
borrowers had limited, if any, loss mitigation options after a HAMP denial.
SunTrust Improperly Reported Borrowers As Delinquent To Credit Bureaus.
SunTrust improperly reported as many as 75% of its customers who were current on
their mortgages as being delinquent during the trial period. SunTrust also
reported some borrowers as being in greater delinquency than they actually

13



--------------------------------------------------------------------------------



were. Many of those homeowners saw their credit scores severely damaged. As a
result, borrowers incurred increased costs, such as higher interest rates when
applying for credit (if they could still qualify for credit at all), increased
insurance costs, and lost job opportunities.
SunTrust Capitalized Improper Amounts of Interest Onto Borrowers’ Unpaid
Principal
Balances.
In total, about 48% of borrowers who started a HAMP trial with SunTrust
ultimately received a permanent HAMP modification, but most of those borrowers
were granted a HAMP only after an extended trial period.
The guidelines required that when the permanent HAMP modification took effect,
SunTrust capitalize any unpaid interest from the trial period onto the unpaid
balance of the mortgage. When calculating the amount of interest to be
capitalized, SunTrust was supposed to use the interest rate required by the
original loan only for the arrearage that accrued during the three- or
four-month trial period. After that, SunTrust was required to apply the reduced
interest rate the borrower received through the HAMP modification. These rules
ensured that the borrower would not incur excessive capitalized interest as a
result of being on an extended trial period.
In many instances, SunTrust did not correctly calculate the capitalized
interest. SunTrust wrongly charged borrowers interest at the higher, unmodified
contract rate for the duration of the extended trial period, causing borrowers
to incur hundreds, and in some cases thousands, of dollars in excessive
capitalized interest.
SunTrust Improperly Denied Borrowers From HAMP.
Some HAMP applicants never received a decision from SunTrust on whether they
qualified for a HAMP modification. Many of those borrowers were instead given a
less favorable alternative mortgage modification without adequate explanation or
justification. Those modifications were less favorable in a number of ways,
including higher interest rates and the loss of the HAMP incentive payments.
Other borrowers who should have qualified for a HAMP modification received no
loss mitigation assistance at all.
SunTrust Improperly Commenced Foreclosure Activity.
Borrowers also improperly received demand notices and notices of foreclosure
while on HAMP trials. Certain homeowners saw their houses listed by SunTrust for
sale in local newspapers. In some instances, borrowers were told on multiple
occasions that SunTrust was foreclosing on their home even though they were on a
HAMP trial. SunTrust actually improperly foreclosed on some homes while the
borrower was on a HAMP trial. These homeowners suffered a range of financial
harms, including the loss of equity in their homes, moving and relocation costs,
the need to retain legal counsel, as well as the extreme emotional stress
occasioned by SunTrust’s actions.
Borrowers Who Were Transferred From SunTrust To Another Servicer While On An
Active HAMP Trial Were Penalized.
In 2010, a subset of loans that SunTrust was not effectively servicing was
transferred to a specialty mortgage servicer. The bulk transfer included
hundreds of loans that were still on HAMP trials. Many of the loans that were
transferred while on HAMP trials were mishandled and those borrowers were
required to reapply for HAMP with the new servicer and commence a new trial
plan. Those borrowers suffered harms, including in particular, excessive
capitalized arrearages as a result of being required to start a new trial plan.
Conclusion.
SunTrust’s administration of the HAMP program caused serious harm to the very
Americans it was supposed to help. SunTrust acknowledges that it is not, and at
no time was, an agent of the GSEs and that the misconduct described above was
not authorized by the GSEs. SunTrust did not clean up its HAMP program until
SunTrust’s regulators and the United States government intervened through this
investigation. Since early 2011, SunTrust represents that it has steadily
improved its administration of HAMP and, more broadly, has strengthened the
effectiveness of its Loss Mitigation function. SunTrust has cooperated with this
investigation and has worked hard to remedy the numerous deficiencies described
above. The executives and managers responsible for the misconduct described
herein are no longer with SunTrust, and have been

14



--------------------------------------------------------------------------------



replaced with individuals who have committed to an effective loss mitigation
program and to remedying the harms suffered by SunTrust customers. The agreement
to which this Statement of Facts is appended is a testament to that commitment.



15



--------------------------------------------------------------------------------



Appendix B
Victim Compensation and Restitution Plan


A. Restitution Fund
1.
This Plan provides a framework for a Claims Administrator to pay compensation
from a Victim Restitution Fund to certain borrowers who participated in the Home
Affordable Modification Program (“HAMP”) administered by SunTrust Mortgage, Inc.
(“SunTrust”).

2.
SunTrust agrees to create and fund the Restitution Fund pursuant to the
Restitution and Remediation Agreement. The monies for the Fund shall be placed
into a separate interest-bearing account at SunTrust Bank. SunTrust will make
the Claims Administrator an authorized agent for the account. The account must
be set up so that withdrawals can be made only pursuant to Paragraph B.1.d,
below.

3.
SunTrust and the United States have identified those persons who are or may be
eligible for compensation from the Victim Restitution Fund. As explained in
detail below, each such person will receive notification of their eligibility
for compensation from the Claims Administrator, and in some cases, immediate
compensation will be offered to those borrowers. Other persons will be
identified who may have suffered losses described in this Plan, but more
information is needed to make a final determination. Those persons will be
notified by the Claims Administrator as provided in this Plan and given the
opportunity to provide additional information so that a final determination may
be made.



B. The Claims Administrator
1. Selection and Responsibility of the Claims Administrator.
a. The Claims Administrator will be selected by the Government in consultation
with SunTrust.
b. The Claims Administrator shall be the sole authorized agent for, and
administrator of, the Victim Restitution Fund.
c. The Claims Administrator shall not distribute any of the Victim Restitution
Fund except as provided by the Restitution and Remediation Agreement and
Appendices incorporated therein.
d. When a borrower is entitled to restitution pursuant to the process below, the
restitution amount will be withdrawn from the Victim Restitution Fund. To
withdraw funds from the Victim Restitution Fund, the account shall require the
signature of both the Claims Administrator and an individual identified by
SunTrust.
e. The Claims Administrator shall remain independent at all times. The Claims
Administrator is not an advocate for SunTrust or the borrowers. The Claims
Administrator’s duty is to faithfully execute the Victim Restitution Fund as
provided for in this Plan.
f. If the Claims Administrator does not understand any aspect of this Plan, it
should request clarification in writing from the United States Attorney’s Office
for the Western District of Virginia. Clarification will be promptly provided by
the United States Attorney’s Office for the Western District of Virginia in
writing and will be binding on the Claims Administrator. SunTrust will be copied
on all such communications.
2. Announcement of Restitution and Remediation Agreement.
a. SunTrust, the United States, and the Claims Administrator shall coordinate
the announcement of the Victim Restitution Plan.
3. The Restitution Process.

16



--------------------------------------------------------------------------------



a. The Claims Administrator shall be responsible for communicating with
borrowers who are or may be entitled to restitution pursuant to this Plan.
SunTrust may also communicate with borrowers so long as such communications are
in accordance with the Restitution and Remediation Agreement and Appendices
incorporated therein.
b. Within 2 days of the retention of the Claims Administrator, SunTrust will
provide the Claims Administrator with the last known physical address, email
address, and phone number for all relevant borrowers previously identified by
SunTrust and the Government during the course of the investigation, to the
extent available. Within 20 days of the retention of the Claims Administrator,
the Claims Administrator will send an email to those borrowers (whose email
addresses are provided by SunTrust) stating, at a minimum, that certain
borrowers have been awarded restitution in this matter and that additional
information will be coming via postal mail.
c. Within 10 days of the retention of the Claims Administrator, SunTrust shall
provide to the Claims Administrator and the United States the loan numbers and
contact information for any borrower who it believes meets the criteria in each
of the categories of restitution enumerated below. SunTrust shall provide the
Claims Administrator and the United States with all information reasonably
requested in order for the Claims Administrator and the United States to
independently assess whether the methodology SunTrust used was reasonable,
complete, and well-controlled. The United States will communicate any concerns
to SunTrust and the Claims Administrator. The Claims Administrator ultimately
has final and binding authority over which borrowers meet the criteria in each
of the categories of restitution enumerated below.
d. The Claims Administrator shall author a letter to be sent to all relevant
borrowers previously identified by SunTrust and the Government during the course
of the investigation.
i. The letter shall explain the purpose of the Victim Restitution Fund.
ii. The letter will be tailored to the borrower, so that it includes information
relevant to those categories of restitution for which the borrower is, or may
be, eligible.
iii. If the Claims Administrator determined that the borrower qualified for
restitution under one of the categories enumerated below, that information will
be communicated clearly in the letter, including the amount of restitution and
reasons for it. The letter also will provide the borrower with specific
instructions on how to elect to receive his restitution payment. The specific
process is left to the discretion of the Claims Administrator, but all borrowers
must be given the option of having their restitution amount credited directly to
their unpaid principal balance. For borrowers receiving restitution under Part
C.2 below, they should be explicitly encouraged to have their restitution
payment credited directly to their unpaid principal balance. Additionally, any
borrower who elects to receive restitution pursuant to this Plan must agree that
by accepting the restitution payment, he agrees not to raise any claim or take
any legal action against any investor in the loans, other than SunTrust, with
respect to the conduct described in the Restitution and Remediation Agreement
and Appendix A.
iv. For all borrowers who meet the criteria in Parts C.5, C.6, and C.7.B, and
C.7.C below, the letter will include the circumstances under which the borrower
may petition for a loan-level review of his file and the process for such a
petition. Borrowers should be given 60 days from receipt of the letter to
petition for a loan-level review. Within 5 days of receiving the borrower’s
petition request, the Claims Administrator will direct SunTrust to conduct the
requested loan-level review. SunTrust must provide its findings to the Claims
Administrator within 90 days. The Claims Administrator will then review
SunTrust’s determination. SunTrust’s determination is not binding, and SunTrust
shall provide the Claims Administrator with all information reasonably requested
by the Claims Administrator for the Claims Administrator to independently assess
whether a borrower satisfies the criteria for receiving restitution and the
amount of that restitution. The Claims Administrator’s decision is final and
binding on SunTrust.
v.
The letter template shall be approved by both SunTrust and the United States
prior to mailing.

vi. The letters may be sent on a rolling basis, but all letters must be sent no
later than November 30, 2014.
vii. To the extent the Claims Administrator receives a returned letter or any
other indication that it does not have accurate borrower contact information, as
derived from the last known system data provided

17



--------------------------------------------------------------------------------



by SunTrust, it will employ an industry-standard process for skip trace or other
location service, followed by an additional, final attempt at solicitation. The
Claims Administrator may work with the United States to identify the borrower’s
contact information as well.
e. The Claims Administrator shall timely make its determinations and communicate
any decision promptly to the borrower via letter. The determination of the
Claims Administrator is final and binding on all parties.
4. Staff and Office Space.
a. The Claims Administrator shall hire and train an appropriately experienced
staff to help the Claims Administrator administer the Victim Restitution Fund in
a timely, ethical, and accurate manner.
b. The Claims Administrator shall retain appropriate office space to timely,
ethically, and accurately fulfill its duties pursuant to this Plan.
c. SunTrust may offer to provide office space, support staff, and any other
resources to the Claims Administrator.
5. Telephone Access.
a. The Claims Administrator shall provide prompt, toll-free, telephonic access
for borrowers to contact its staff. All efforts shall be made to ensure hot
transfers between the Claims Administrator, any contracted third parties, and
SunTrust, when appropriate.
6. Website.
a. Within 5 days of the retention of the Claims Administrator, the Claims
Administrator shall publish a public website and email address to facilitate
communication with borrowers.
b. The Claims Administrator shall engage all necessary and appropriate technical
assistance to facilitate the establishment and maintenance of the website.
c. Within 30 days of the retention of the Claims Administrator, the website
shall include a detailed explanation of the restitution process, expected
timeframes, and a complimentary hotline for borrowers to contact the Claims
Administrator with questions and complaints. The website shall also include a
list of housing counseling agencies that borrowers may contact with additional
questions.
7. Database of Complaints.
a. The Claims Administrator shall establish a database for complaints from
borrowers regarding the Victim Restitution Plan. The Claims Administrator shall
engage all necessary and appropriate technical assistance to facilitate the
establishment and maintenance of the database.
b. The Claims Administrator shall communicate a summary of these complaints to
the United States Attorney’s Office for the Western District of Virginia and to
SunTrust no less than every two months.
8. Contracts with Third Parties.
a. The Claims Administrator may contract with third-parties, including experts
in credit report repair and public benefits, to the extent reasonably necessary.
b. The Claims Administrator will contract with an entity specializing in
borrower counseling, to be selected by the Government, to whom the Claims
Administrator can refer borrowers with questions about the Restitution Plan,
including whether the borrower should accept the restitution payment and/or
apply it to his/her unpaid principal balance. The Claims Administrator should
also routinely consult with that entity regarding the administration of the
Restitution Plan, to ensure, among other things, that all communications to the
borrowers are clear and understandable.

18



--------------------------------------------------------------------------------



c. The Claims Administrator shall provide additional contact information for
housing counseling agencies to all borrowers who receive the letter described in
Paragraph 3.d and to any other borrowers who contact the Claims Administrator.
9. Confidentiality.
a. The Claims Administrator shall take all reasonable precautions to ensure that
it, its staff, and any contracted third-parties maintain the confidentiality of
SunTrust’s documents, borrower information, and communications.
10. Timing and Reporting.
a. The Claims Administrator should endeavor to fulfill all of its obligations
pursuant to this Plan by July 1, 2015.
b. The Claims Administrator will produce public reports on the progress of the
Victim Restitution Plan from time-to-time.
c. The Claims Administrator shall provide reports on the progress of the Victim
Restitution Plan to the United States’ Attorney’s Office for the Western
District of Virginia every three months and when otherwise requested.
11. Cooperation.


a. SunTrust shall cooperate with all reasonable requests from the Claims
Administrator to effectuate its obligations under this Plan. Such cooperation
includes, but is not limited to, providing the Claims Administrator with any
requested loan-level information about borrowers whom the Claims Administrator
determines could be eligible for restitution under the Plan. SunTrust shall also
provide the Claims Administrator with direct access to managers in loss
mitigation when requested. The Claims Administrator shall take all reasonable
steps to minimize disruption to SunTrust’s business operations.
12. Costs and Fees.
a. SunTrust will directly pay all expenses associated with this Restitution
Plan, including any fees charged and necessary costs incurred by the Claims
Administrator, and further including any fees charged by third-parties retained
by the Claims Administrator pursuant to this Plan and any costs associated with
this Restitution Plan incurred by the Federal Housing Finance Agency or any
government-sponsored enterprise.
b. SunTrust will provide an initial payment of $1,000,000 to the Claims
Administrator within 2 days of the retention of the Claims Administrator.
Thereafter, the Claims Administrator will send SunTrust monthly invoices and
SunTrust will remit payment within 30 days of receipt. The initial $1,000,000
will be credited on the invoices sent by the Claims Administrator to SunTrust
until the credit is exhausted.


C. Who Receives Restitution And How Much Do They Receive
Restitution will be awarded in the amounts described below. Some homeowners
eligible for compensation in Categories 4-7 already may have received
compensation for the harms addressed in Categories 4-7 through monetary awards
pursuant to the Independent Foreclosure Review or private civil litigation. Any
restitution awarded to a homeowner in Categories 4-7 shall be reduced by the
amount of any such prior compensation paid to that homeowner.
1. Improper Credit Reporting.
A. Homeowner(s) was/were current1 on their mortgage at the time of HAMP
application and reported negatively at least one month during the HAMP trial.
1 “Current” is defined for purposes of this Restitution Plan as less than two
payments past due at the time of HAMP trial start.

19



--------------------------------------------------------------------------------



Remedy: $5,000 payment to each homeowner (regardless of number of months
reported delinquent) and SunTrust will use all reasonable efforts to correct the
homeowner(s)’ credit history, including sending written communication to all
three major credit bureaus to repair improper credit reporting. With respect to
repairing credit history, SunTrust must report the tradeline as current (both
now and historically) and this reporting must be without the “AC” code for
payment status.2  


2 This payment is to be made to each homeowner who satisfies the criteria. If
two homeowners co-signed a loan, and both homeowners were improperly reported to
the credit bureaus, then both homeowners receive $5,000 each. All other payments
under the Restitution Plan are made per loan, not per homeowner. Throughout this
Plan, when SunTrust is required to repair credit bureau reporting history, it
will ensure that the history is repaired for all borrowers on the loan.


3 For purposes of this Restitution Plan, “extended trial” shall mean that the
homeowner(s) made four or more HAMP trial payments.




2. Excessive Capitalized Arrearage.


A. Homeowner(s) granted a HAMP or ALT modification with improper amounts of
interest capitalized onto the unpaid principal balance.
   
Remedy: Homeowner(s) will be paid the amount of excess interest capitalized,
plus interest. Interest is to be calculated as follows: (1) the difference in
interest rate between the contractual loan and the modified loan for the length
of the extended trial period, plus (2) 4.5% interest rate from the modification
effective date until July 1, 2014.


3. Homeowner(s) on Extended Trials.


A. Homeowner(s) made at least three HAMP trial payments and did not receive a
decision from SunTrust within that time and homeowner(s) ultimately did not get
a HAMP Modification.


Remedy: Payment of $500 for every month homeowner(s) was/were on an extended
trial3 serviced by SunTrust.


B. Homeowner(s) made at least three HAMP trial payments and did not receive a
decision from SunTrust within that time and homeowner(s) ultimately received a
HAMP Modification.


Remedy: Payment of $100 for every month homeowner(s) was/were on an extended
trial serviced by SunTrust.


4. Homeowner(s) Denied HAMP, but Offered and Accepted an ALT Modification as
Part of an ALT Mass Mailing.


A. Homeowner(s) offered an ALT Modification as part of a mass mailing and
ultimately received a permanent ALT modification, and are not compensated under
Category 7.


Remedy: $5,000 payment to homeowner(s).


5. Homeowner(s) Denied HAMP, Accepted a Non-HAMP Modification.


A. Homeowner(s) who were wrongfully denied HAMP after having made at least their
first three HAMP trial payments and ended up with an ALT, AMP or MOD 24
modification and is/are not compensated under Categories 4 or 7:
Remedy: Homeowner(s) will receive a letter and may petition for a loan-level
review to determine if homeowner(s) was/were wrongfully denied HAMP.4 If the
review reveals that SunTrust should have granted the homeowner(s) a permanent
HAMP modification, or, in the case of denials based

20



--------------------------------------------------------------------------------



on incomplete documentation, there is evidence that the homeowner submitted
complete documentation (such evidence includes, but is not limited to, that
there is no indication in SunTrust’s files that SunTrust ever notified the
homeowner prior to denial that documentation was missing or incomplete, or
contemporaneous evidence of the homeowner making assertions of completeness that
were not contravened by evidence of SunTrust’s correcting such assertions),
homeowner(s) will receive $5,000 payment.
B. Homeowner(s) who were wrongfully denied HAMP after having made at least their
first three HAMP trial payments and ended up with a modification other than a
HAMP, ALT, AMP, or MOD 24 modification, and is/are not compensated in Categories
4 or 7:
Remedy: Homeowner(s) will receive a letter and may petition for a loan-level
review to determine if homeowner(s) was/were wrongfully denied HAMP. If the
review reveals that SunTrust should have granted the homeowner(s) a permanent
HAMP modification, or, in the case of denials based on incomplete documentation,
there is evidence that the homeowner submitted complete documentation (such
evidence includes, but is not limited to, that there is no indication in
SunTrust’s files that SunTrust ever notified the homeowner prior to denial that
documentation was missing or incomplete, or contemporaneous evidence of the
homeowner making assertions of completeness that were not contravened by
evidence of SunTrust’s correcting such assertions), homeowner(s) will receive
$8,250 payment.
4 For purposes of this Restitution Plan, “wrongfully denied HAMP” means (1) the
homeowner(s) made 3 or 4 trial payments, as required by the Trial Period Plan,
(2) there is evidence that the homeowner(s) submitted all required documentation
(such evidence includes, but is not limited to, that there is no indication in
SunTrust’s files that SunTrust ever notified the homeowner prior to denial that
documentation was missing or incomplete, or contemporaneous evidence of the
homeowner making assertions of completeness that were not contravened by
evidence of SunTrust’s correcting such assertions), and (3) the homeowner(s)
was/were income eligible at the time of his initial application to SunTrust but
was/were not granted a permanent HAMP modification.


6. Homeowner(s) Denied HAMP, Received No Modification, and Was/Were Not
Foreclosed.
A. Homeowner(s) denied HAMP, received no other modification, and were not
foreclosed, and were not compensated in Categories 4, 5, or 7:
Remedy: Homeowner(s) will receive a letter and may petition for a loan-level
review to determine if homeowner(s) was/were wrongfully denied HAMP. If the
review reveals that SunTrust should have granted the homeowner(s) a permanent
HAMP modification, or, in the case of denials based on incomplete documentation,
there is evidence that the homeowner submitted complete documentation (such
evidence includes, but is not limited to, that there is no indication in
SunTrust’s files that SunTrust ever notified the homeowner prior to denial that
documentation was missing or incomplete, or contemporaneous evidence of the
homeowner making assertions of completeness that were not contravened by
evidence of SunTrust’s correcting such assertions), homeowner(s) will receive
$12,250 payment.
7. Foreclosed During or After Extended HAMP Trial.
A. Homeowner(s) foreclosed5 while on an active HAMP trial6.
5 For purposes of this Restitution Plan, “foreclosed on” shall mean all
homeowner(s)s who were referred to foreclosure and the homeowner(s) subsequently
lost the home, whether through short sale, deed in lieu, or foreclosure sale.6
For purposes of this Restitution Plan, “while on active HAMP trial” shall mean
the time period that the homeowner(s) makes payments in the amount required by
his HAMP Trial Period Plan.
Remedy: SunTrust will conduct a loan-level review for all loan files meeting
this criteria and will correct the credit reporting and otherwise provide
financial remediation to those found to have been

21



--------------------------------------------------------------------------------



improperly foreclosed or liquidated while on a HAMP trial. Specifically,
SunTrust will repair the homeowner(s)’ credit bureau history, including removing
the foreclosure from the homeowner(s)’ credit history and not reaffirming the
debt in any subsequent dispute. SunTrust also will make a payment of $50,000, as
well as a payment in the amount equal to 10% of the homeowner(s)’ original
mortgage.
B. Homeowner(s) foreclosed on after an extended HAMP trial, and after having
made at least the three or four initial trial payments, and loan was referred to
foreclosure counsel within 12 months of the earlier of (1) the homeowner(s)
being notified of HAMP denial, or (2) the homeowner(s) ceasing trial payments.
Remedy: Homeowner(s) will receive a letter and may petition for a loan-level
review. If the review shows that SunTrust wrongfully denied HAMP or mishandled
the homeowner’s application, and such denial or mishandling was a significant
contributing factor in the foreclosure referral, SunTrust shall repair the
homeowner(s)’ credit history per above and make a payment of $20,000 to
borrowers who went through foreclosure, or $10,000 to borrowers who went through
a short sale or deed in lieu, as well as a payment in the amount equal to 10% of
the homeowner’s original mortgage. In addition to other facts supporting a
finding of harm, harm will be deemed to be found in the case of denials based on
incomplete documentation when there is evidence that the homeowner submitted
complete documentation, including no indication that SunTrust notified the
homeowner prior to denial that documentation was missing or incomplete, or
contemporaneous evidence of the homeowner making assertions of completeness that
were not contravened by evidence of SunTrust correcting such assertions.
C. Homeowner(s) was/were foreclosed on after an extended HAMP trial and after
having made at least the three or four initial trial payments, and the
homeowner(s) loan was referred to foreclosure counsel more than 12 months after
the earlier of (1) the homeowner(s) being notified of HAMP denial, or (2) the
homeowner(s) stopped making trial payments.
Remedy: Homeowner(s) will receive a letter and may petition for a loan-level
review. If the review shows that SunTrust wrongfully denied HAMP or mishandled
the homeowner’s application, and such denial or mishandling was a significant
contributing factor in the foreclosure referral, SunTrust shall repair the
homeowner(s)’ credit history per above and make a payment of $20,000 to
borrowers who went through foreclosure, or $10,000 to borrowers who went through
a short sale or deed in lieu. In addition to other facts supporting a finding of
harm, harm will be deemed to be found in the case of denials based on incomplete
documentation when there is evidence that the homeowner submitted complete
documentation, including no indication that SunTrust notified the homeowner
prior to denial that documentation was missing or incomplete, or contemporaneous
evidence of the homeowner making assertions of completeness that were not
contravened by evidence of SunTrust correcting such assertions.
D. Homeowner(s) was/were foreclosed on either during or after a HAMP trial and
SunTrust subsequently rescinded the foreclosure.
Remedy: SunTrust will conduct a loan-level review for all loan files meeting
this criteria and will correct the credit reporting and otherwise provide
financial remediation. Specifically, SunTrust will repair the homeowner(s)’
credit bureau history, including removing the foreclosure from the homeowner(s)’
credit history and not reaffirming the debt in any subsequent dispute. SunTrust
also will make a payment of $15,000. Homeowner(s) in this category is/are not
eligible for compensation under Categories 7A, 7B, or 7C.
If a homeowner is compensated under Category 7, the homeowner is not eligible
for compensation under Categories 4, 5, or 6.
8. Transferred to Another Mortgage Servicer.

22



--------------------------------------------------------------------------------





A. Homeowner(s)’ loan was transferred to NationStar in 2010 or 2011 while
homeowner(s) was/were active on a HAMP trial:
Remedy: Homeowner(s) will receive a payment of $5,000 and any compensation for
which homeowner(s) is/are eligible under Categories 1 and 3. No payment will be
available from Categories 2 and 4-7.

23



--------------------------------------------------------------------------------



Appendix C
Remedial Action Plan


A. Compliance and Government Affairs Officer


1.
SunTrust Mortgage (“STM”) will designate a STM employee to serve as the
Compliance and Government Affairs Officer for its Loss Mitigation and
Foreclosure operations (“Default”) (the “CGA Officer”).



2. The CGA Officer will report directly to the executive responsible for Default
operations at STM and will have an indirect (i.e. dotted reporting) line to the
STM Chief Risk Officer and to an attorney within SunTrust Bank’s Office of the
General Counsel assigned to STM.


3. The CGA Officer shall:


a.
Oversee Default’s compliance with respect to all applicable regulatory and legal
requirements, GSE guideline requirements, and internal STM policies and
procedures, except with respect to matters of financial compliance, which are
the responsibility of STM’s Chief Executive Officer, STM’s Chief Risk Officer
and the Audit Committee of SunTrust Bank.



b.
Oversee that communications from Default to borrowers are clear, accurate, and
in compliance with all applicable laws, regulations, and GSE guidelines.



c.
Oversee Default’s exposure to risks relating to applicable regulatory and other
legal compliance, and GSE guideline requirements affecting the Default
operations of STM.



d.
Oversee compliance with this Restitution and Remediation Agreement and with any
similar agreements by SunTrust with the Department of Justice or any other
government agency related to Default operations. e. Oversee significant
complaints and other matters regarding any function of Default raised through
STM’s complaint reporting mechanisms, including but not limited to the mechanism
discussed in Section D, infra.



f.
Review and evaluate new developments and current and emerging trends related to
applicable regulatory and legal requirements, and GSE guideline requirements
affecting the Default operations of STM.



g.
Review all internal audits related to the Default operations for which the CGA
Officer has oversight responsibility, including management’s action plans in
response to any noted deficiencies.



h.
At least biannually review with the Chief Risk Officer of STM the implementation
and effectiveness of Default’s loss mitigation-related programs and the adequacy
of the resources for those programs.






24



--------------------------------------------------------------------------------



B. Training Manager




1. STM will designate an employee assigned to Loss Mitigation to oversee all
training for loss mitigation employees, including training for call center
employees, negotiators, fulfillment team members, and Loss Mitigation management
(the “Training Manager”).


2. The Training Manager will have dotted line reporting to the executive
responsible for Loss Mitigation and the CGA Officer.


3. The Training Manager will be responsible for ensuring that all Loss
Mitigation personnel have received adequate training on applicable GSE and other
relevant loss mitigation guidelines, as well as applicable STM policies and
procedures.


4. The Training Manager will also be responsible to monitor maintenance of a
central repository of resources accessible to all Loss Mitigation employees
containing policies and procedures related to applicable rules and regulations
for all existing mortgage modification programs.


5. The Training Manager will be responsible to monitor maintenance of records of
all training, documenting who attended what training, when it was administered,
and the content of the training.


6.
STM will provide the Training Manager with sufficient resources to fulfill his
or her responsibilities.



7.
At least biannually, the Training Manager will report to the CGA Officer
regarding the effectiveness and sufficiency of Loss Mitigation’s training
programs.



C. Servicing Transfer Manager


1.
STM will designate an employee (the “Servicing Transfer Manager”) to be
responsible for receiving notice of all loans that are identified for transfer
to another servicer. The Servicing Transfer Manager’s responsibilities will
include, but are not limited to:



i.
Ensuring that any new servicer receives information regarding the loss
mitigation status of the loans at the time of service transfer;



ii.
Confirming that all relevant information and documents associated with STM
Default activities on the transferred loan are provided to the new servicer;



iii.
Ensuring the retention of copies of all relevant loan file-related materials
provided to the new servicer pursuant to C.ii above, to the extent required by
law;



iv.
Ensuring that communications with borrowers about the service transfer of their
loan contain full and accurate information consistent with legal and regulatory
requirements.




25



--------------------------------------------------------------------------------



D. Employee Hotline


1. STM has and will maintain an internal hotline for employees to report
suspected corporate misconduct of any kind; complaints regarding STM’s
compliance with all applicable laws, regulations, borrower communications, and
investor guidance; and any other concerns regarding STM’s operations.


2.
The hotline is and will remain available to employees in a manner such that
employees may report anonymously if desired.



3.
The number for the hotline will be periodically redistributed to all employees
and STM’s corporate culture will encourage employees to utilize the hotline.



4.
A SunTrust Audit Services (SunTrust Bank’s Internal Audit Department) employee
will be responsible for compiling reports of the Default-related matters
identified on the hotline and providing bimonthly summaries of Default-related
matter conclusions to the STM Chief Executive Officer and the CGA Officer. The
CGA Officer will be responsible for addressing any issues related to Default
operations and ensuring that those issues are remedied.



E. Loss Mitigation Borrower Communications Assessment


1. STM will review and remedy any deficiencies in its policies and practices for
communicating with borrowers regarding loss mitigation.


2. By no later than 30 days following execution of the Restitution and
Remediation Agreement, STM shall ensure that, regarding mortgage modifications:


a.
All representations in the communications currently sent to borrowers regarding
mortgage modifications are clear and accurate, and reasonably convey all
material information regarding the borrower’s loan;



b.
Borrowers receive timely confirmation of STM’s receipt of documents;



c.
Borrowers receive timely notice if STM is missing any required documentation,
the details of what is missing, and contact information for where to send the
missing documentation;



d.
Borrowers receive regular updates on the status of their mortgage modification
applications and anticipated timeline for a decision from STM;



e.
Borrowers receive timely, written notice as to whether they were approved or
denied a mortgage modification;



f.
Borrowers who were denied a mortgage modification receive clear, written
information as to the reason for their denial, how they can appeal their denial,
and additional loss mitigation options that may be available to them.




26



--------------------------------------------------------------------------------



F. Loss Mitigation Staffing Assessment


1.
STM agrees to review and assess the current staffing levels of its Loss
Mitigation department. STM agrees to remedy any deficiencies in personnel
resources identified as part of such assessment. STM will ensure that by
September 1, 2014, that its Loss Mitigation staffing levels are in accord with
all applicable legal, regulatory or investor requirements or guidelines. As a
general rule, this should include ensuring that no Loss Mitigation employee
responsible for reviewing and making determinations as to borrower qualification
for mortgage modifications has more than 250 active files in his or her queue,
unless and to the extent the requirements or guidelines noted above provide for
a different benchmark.



G. Suspense Accounts Assessment


1.
STM agrees to review its policies and procedures associated with the handling of
suspense accounts established to handle loss mitigation trial payments. The
review shall assess and make recommendations to ensure that partial payments
placed into suspense accounts are posted to a borrower’s accounts as soon as the
accumulated amount in the suspense account equals or exceeds the borrower’s
contractual principal and interest payment.



2. STM agrees to implement all reasonable recommendations to ensure proper
updates to and/or implementation of suspense account systems and procedures.


3. STM further agrees that it shall provide borrowers with suspense account
statements, separately or as part of its normal account statements, reflecting
funds deposited into suspense accounts and the disbursement of funds out of
suspense accounts, on a monthly basis, or otherwise consistent with the
borrower’s payment frequency, so that borrowers have a clear understanding of
the use and status of the suspense account and how such suspense account impacts
their mortgage loan.


4. The foregoing provisions of this section do not apply to the extent
compliance with them would put STM in conflict with any legal, regulatory or
contractual obligations, including with respect to securitization of loans.


H. Annual Mortgage Modification Compliance Audit


1.
SunTrust Audit Services will continue to perform an annual audit of the loss
mitigation process as a part of the SunTrust Audit Services annual risk-based
audit plan. This will include a risk-based audit of the modification process,
associated controls and compliance with laws, regulations, and investor
guidelines.



2.
The audit must include, but should not be limited to, a review of:



a.
STM’s document retention policies and practices related to STM’s Loss Mitigation
function.



b.
STM’s electronic tracking of borrowers’ loss mitigation program applications and
STM’s review of the applications.


27



--------------------------------------------------------------------------------





c.
STM’s communications with borrowers regarding mortgage modifications, including
the items enumerated in Section E, supra.



d.
STM’s use of system codes, to prevent improper credit reporting and foreclosure
actions.



e.
STM’s credit bureau reporting policies and procedures as they relate to the loss
mitigation process.



f.
STM’s documentation of when and how it considered a borrower for each loss
mitigation option in the waterfall.



g.
STM’s income verification models and document retention policies related to
loan-level income verification.



h.
STM’s handling of suspense accounts for borrowers, including crediting of
payments from suspense accounts to borrowers’ interest-bearing principal
account.



i.
STM’s transfer of servicing rights to other servicers and the documentation of
the loss mitigation status of borrowers transferred.



3.
SunTrust Audit Services will issue a report that includes any findings,
recommendations and management action plans for any issues identified as a
result of the audit. SunTrust Audit Services must present its report to STM’s
CGA Officer no later than one quarter after the conclusion of the audit period.



4.
For the duration of this Agreement, STM will provide copies of this audit to the
United States Attorney’s Office for the Western District of Virginia.



5.
STM will remedy any identified issues as quickly as reasonably possible.



I. Biannual Compliance Certification


1.
The Chief Executive Officer of STM shall sign a biannual compliance
certification (at the end of the second and fourth quarter of each calendar
year, starting with the fourth quarter of 2014) (the “Reporting Period”).



2.
The compliance certification shall state as follows:



“I, [Name], on behalf of SunTrust Mortgage, Inc., do hereby certify that to the
best of my knowledge and belief, SunTrust Mortgage is in full compliance with
the terms of the Restitution and Remediation Agreement, including the terms of
the Remedial Action Plan and the specific requirements provided therein.”



28



--------------------------------------------------------------------------------



3.
If STM is not in full compliance with the terms of the Restitution and
Remediation Agreement, including each of the terms of the Remedial Action Plan,
then the compliance certification shall provide with specificity the details of
any violations or instances of noncompliance and provide certification
consistent with paragraph I.2, above that STM has complied with all remaining
terms.



4.
The compliance certification shall be signed, dated, and forwarded to the United
States Attorney’s Office for the Western District of Virginia no later than one
month after the close of the Reporting Period.



J. Legal and Regulatory Compliance


1.
STM has agreed to implement the undertakings outlined above, or, to the extent
it is already satisfying those undertakings, maintain compliance with them,
through the term of this Restitution and Remediation Agreement. To the extent
compliance with any of the requirements above would place SunTrust in conflict
with any legal, regulatory, contractual or fiduciary obligation, compliance with
the relevant provision will be excused or modified to the extent necessary to
ensure that SunTrust can comply with its legal, regulatory, contractual or
fiduciary obligations.






29

